UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-07338 Capital World Growth and Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: May 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Capital World Growth and Income Fund [photo of a wooden post with wooden arrows with city names written on them attached to the wooden post] Semi-annual report for the six months ended May 31, 2010 Capital World Growth and Income FundSM seeks long-term growth of capital while providing current income. It invests on a global basis in a diversified portfolio consisting primarily of common stocks and other equity securities. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.83% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 to 31 for details. The fund’s 30-day yield for Class A shares as of June 30, 2010, reflecting the 5.75% maximum sales charge and calculated in accordance with the Securities and Exchange Commission formula, was 2.63%. Results for other share classes can be found on page 34. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity, price volatility and political instability. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of a wooden post with wooden arrows with city names written on them attached to the wooden post] The rebound that propelled global stock markets in 2009 faltered in 2010, as mounting concerns about the debt burdens of Greece and a few other European countries dampened investor enthusiasm and diminished expectations for a broad global economic recovery. A significant strengthening of the U.S. dollar in 2010 further hampered returns on many international investments. As a result of this challenging environment, Capital World Growth and Income Fund recorded a disappointing −9.0% total return for the six months ended May 31, 2010, the first half of its current fiscal year. The fund’s total return includes the reinvestment of any dividends paid. For the six months, the fund paid quarterly dividends totaling 33 cents a share, which includes a special dividend of 8 cents a share paid in December 2009. These dividends represent an income return of nearly 1.0%, or about 2.0% if annualized. For the same six-month period, the unmanaged MSCI World Index recorded a total return of −4.7%, while the Lipper Global Funds Index (a peer group measure) posted a −3.5% return. Capital World Growth and Income Fund’s weaker relative return was due to its considerable exposure to Europe and the euro. Over longer time periods, however, the fund has delivered more favorable results, as shown in the table on page 1. [Begin Sidebar] Results at a glance For periods ended May 31, 2010, with all distributions reinvested Total returns Average annual total returns Lifetime 1 year 5 years 10 years (since 3/26/93) Capital World Growth and Income Fund (Class A shares) % MSCI World Index* Lipper Global Funds Index† *The MSCI World Index is weighted by market capitalization and is designed to measure global developed-market equity results. The index consists of more than 20 developed-country indexes, including the United States. The index is unmanaged and its results include reinvested dividends and/or distributions, but does not reflect the effect of sales charges, commissions, expenses or taxes. † Lipper Global Funds Index is an equally weighted index of funds that invest at least 25% of their portfolios in securities traded outside the United States and that may own U.S. securities as well. The results of the underlying funds in the index include the reinvestment of dividends and capital gain distributions, as well as brokerage commissions paid by the funds for portfolio transactions and other fund expenses, but do not reflect the effect of sales charges or taxes. [End Sidebar] A look at global markets For many investors, May was the cruelest month. Capital World Growth and Income Fund’s results for the five months prior had been modestly positive, reflecting both a downturn in January and a welcome recovery in March. In May, however, concerns about Greece — and to a lesser degree, Spain and Portugal — came to a head, sending global stock markets sharply lower. Greece’s mounting debt levels raised serious questions about the country’s ability to meet its financial obligations. These concerns fostered additional questions about the relative strength and security of European banks, many of which hold Greek government securities. As the crisis escalated, the European Union and the International Monetary Fund stepped in to help ensure that Greece does not default on its debt. The Greek government also enacted austerity measures. These coordinated efforts are not a cure, but may afford the country additional time to address its financial problems; they may also serve as a blueprint for the handful of other European countries with similar debt problems. Despite these aggressive actions, stock markets throughout Europe stumbled in May as investors became less willing to take on investment risks and fretted about the potential for a broader economic malaise arising from government debt burdens. In conjunction, the euro extended its decline against the U.S. dollar, further dampening the fund’s returns from this region.* (For specific results, see the table at right.) Altogether, Europe represents 41% of the fund’s net assets, its largest regional exposure. Europe’s crisis of confidence reverberated around the world, depressing stock prices in both developed and developing markets. Yet a handful of major markets still managed to record positive results for the period. In the Americas, these included Canada (+3.5%), Mexico (+3.8%) and the United States (+0.5%). Elsewhere, Japan (+0.1%) and Singapore (+0.4%) eked out positive results, while other major markets declined. Returns from many of the developing countries in which the fund invests were also modestly negative. In several instances (e.g., Australia, Brazil, Japan and Singapore), results were diminished by a strengthening of the U.S. dollar against local currencies. A look at fund holdings Given the breadth of the May downturn, the majority of stocks in the fund’s portfolio posted declines for the period. This includes the fund’s 10 largest holdings (see the table on page 4), even those not domiciled in Europe. [Begin Sidebar] Where the fund’s assets were invested Percent of net assets by country as of May 31, 2010 Capital World Growth MSCI 6-month and Income Fund World Index† return* Europe % % — United Kingdom −10.1 % France −18.4 Switzerland −9.7 Germany −13.2 Spain −33.9 Sweden −3.1 Netherlands −10.0 Belgium .4 −11.8 Italy −25.3 Finland .8 .5 −10.0 Austria .8 .1 −21.7 Czech Republic .7 — −15.7 Turkey .7 — Russia .6 — −2.6 Other Europe — The Americas — United States .5 Brazil — −9.9 Mexico — Canada Asia/Pacific — Taiwan — −3.5 Japan .1 China — −6.7 Australia −12.2 Singapore .7 .4 Hong Kong −4.5 Other Asia/Pacific — — Other .8 .4 — Bonds, short-term securities & other assets less liabilities — — Total % % *Country returns are based on MSCI indexes, expressed in U.S. dollars, and assume the reinvestment of dividends. † The MSCI World Index is weighted by market capitalization. [End Sidebar] Nonetheless, we remain confident in our European exposure, specifically in the individual stocks we own. These are largely well-established companies with a business mix that extends far beyond their borders — truly global entities. Because we invest on a fundamental basis, we select companies — not countries — that we believe are equipped to weather adverse conditions and fickle investor sentiment, and that are likely to thrive over the long term. This expectation applies to all portfolio holdings, not just those domiciled in Europe. Too often, however, solid companies are punished along with the weak when investor confidence flags. We have seen ample evidence of this in recent years. While we share many of the concerns related to Greece and its debt problems, we do not regard it as the world’s Achilles’ heel. Beyond the borders of Europe, we see signs of steady, even robust economic growth scattered throughout the Asia/Pacific region and in both South and North America. Within Europe itself, there are indications of growth in the larger economies. Importantly, many of our European holdings participate in this growth through exports and international subsidiaries. Indeed, as much as 40% of European company earnings come from outside of Europe, much of which (about 25%) are from developing markets in Asia and South America. On a comparative basis, we find many European companies significantly undervalued versus multinational peers domiciled in other regions. The balance sheets of most of these companies are as strong as they have been in years, and many of our European holdings currently post dividend yields that exceed yields on local government bonds — a relatively rare occurrence. [Begin Sidebar] Largest equity holdings (as of May 31, 2010) Percent of Six-month Company Country net assets return Microsoft United States % −12.3 % Bayer Germany −26.9 Novartis Switzerland −18.2 Banco Santander Spain −40.2 GDF SUEZ France −25.6 AT&T United States −9.8 América Móvil Mexico −2.2 Philip Morris International United States −8.3 Merck United States −7.0 Royal Dutch Shell United Kingdom −11.7 [End Sidebar] These perceptions help stay our hand when markets become indiscriminate. Yet the portfolio is not static, and we do continually make adjustments based on our reviews of company outlooks and broader global developments. Accordingly, we have modestly increased our exposure to companies based in the United States over the past six months, and we have selectively trimmed some European holdings. Looking ahead The financial crisis in Greece remains a concern for global investors and may well serve to restrain economic activity in the euro region over the near term. We do not, however, expect troubles in Europe to lead the world back into recession. Growth continues to drive many economies that stimulate broader global demand, such as China, India and Brazil. Even developed markets such as Japan and the United States have recently evidenced signs of recovery, despite continued high unemployment and weak real estate markets in the U.S. To be sure, we do not expect a robust recovery over the near term, nor do we anticipate the level of stock market gains we saw in 2009. There are still many structural weaknesses that need to be addressed in global markets. Rather, we expect the global economy to grow in fits and starts, as it often does, with the engines of growth varying between developing and developed countries. In the process, we will continue to search for well-established companies that we believe are poised to participate in the world’s dogged economic expansion. As always, we take a long-term perspective on Capital World Growth and Income Fund and each of its holdings. This helps us to fortify our convictions when markets occasionally falter, and to focus our efforts on the cycles of opportunities that emerge during periods of distress. We encourage you to adopt a similar outlook on the fund and your other core holdings. We look forward to reporting to you again in six months. Cordially, /s/ Gina H. Despres Gina H. Despres Vice Chairman of the Board /s/ Mark E. Denning Mark E. Denning President July 12, 2010 For current information about the fund, visit americanfunds.com. Summary investment portfolio, May 31, 2010 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Financials 15.80 % Information technology Industrials Consumer staples Telecommunication services Other industries Bonds & notes Convertible securities & preferred stocks Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) United States 29.0 % Euro zone* United Kingdom Switzerland Taiwan Brazil Japan Sweden China Australia Other countries Bonds, short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands and Spain. Percent Value of net Common stocks- 93.41% Shares ) assets Financials- 15.80% Banco Santander, SA $ % Industrial and Commercial Bank of China Ltd., Class H Prudential PLC (1) BNP Paribas SA Société Générale (2) Credit Suisse Group AG Banco Bradesco SA, preferred nominative HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (United Kingdom) (1) UBS AG (2) Other securities Information technology- 12.59% Microsoft Corp. Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) MediaTek Inc. Oracle Corp. Nintendo Co., Ltd. Redecard SA, ordinary nominative Canon, Inc. Other securities Industrials- 10.02% AB Volvo, Class B (2) Lockheed Martin Corp. Union Pacific Corp. Siemens AG Other securities Consumer staples- 9.59% Philip Morris International Inc. Wesfarmers Ltd. Kraft Foods Inc., Class A Anheuser-Busch InBev NV Anheuser-Busch InBev NV, VVPR STRIPS (2) 20 Nestlé SA Altria Group, Inc. Other securities Telecommunication services- 9.18% AT&T Inc. América Móvil, SAB de CV, Series L (ADR) Telefónica, SA Singapore Telecommunications Ltd. Other securities Consumer discretionary- 7.97% Home Depot, Inc. Honda Motor Co., Ltd. DIRECTV, Class A (2) Cie. Générale des Établissements Michelin, Class B Daimler AG (2) Other securities Health care- 7.84% Bayer AG Novartis AG Merck & Co., Inc. Roche Holding AG Other securities Energy- 7.20% Royal Dutch Shell PLC, Class B (1) Royal Dutch Shell PLC, Class A Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (ADR) ConocoPhillips BP PLC (1) Eni SpA Other securities Utilities- 5.49% GDF SUEZ Scottish and Southern Energy PLC (1) CEZ, a s (2) Other securities Materials- 3.84% Akzo Nobel NV Other securities Miscellaneous-3.89% Other common stocks in initial period of acquisition Total common stocks (cost: $66,923,160,000) Percent Value of net Preferred stocks- 0.34% ) assets Financials - 0.34% Other securities Total preferred stocks (cost: $193,644,000) Percent Value of net Convertible securities- 0.61% ) assets Other - 0.51% Other securities Miscellaneous-0.10% Other convertible securities in initial period of acquisition Total convertible securities (cost: $399,300,000) Principal Percent amount Value of net Bonds & notes- 1.31% ) ) assets Telecommunication services- 0.23% América Móvil, SAB de CV 8.46% 2036 MXN70,100 Other securities Other - 1.08% Other securities Total bonds & notes (cost: $830,705,000) Principal Percent amount Value of net Short-term securities- 3.22% ) ) assets Fannie Mae 0.17%-0.49% due 6/3/2010-4/12/2011 Freddie Mac 0.15%-0.34% due 6/8-12/15/2010 GDF SUEZ 0.25% due 6/15/2010 (3) Other securities Total short-term securities (cost: $2,317,255,000) Total investment securities (cost: $70,664,064,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's holdings in affiliated companies is included in "Other securities" under the respective industry sectors in the summary investment portfolio. Further details on these holdings and related transactions during the six months ended May 31, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 5/31/10 Compal Electronics, Inc. - - $ - $ Air France (2) - - ComfortDelGro Corp. Ltd. - - Kesa Electricals PLC (1) - - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in “Miscellaneous” and “Other securities,” was $5,379,464,000, which represented 7.49% of the net assets of the fund. This amount includes $4,660,065,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (2) Security did not produce income during the last 12 months. (3) Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $807,648,000, which represented 1.12% of the net assets of the fund. Key to abbreviations ADR American Depositary Receipts MXN Mexican pesos See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at May 31, 2010 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $69,759,374) $ Affiliated issuers (cost: $904,690) $ Cash denominated in currencies other than U.S. dollars (cost: $236,118) Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by affiliates Directors' deferred compensation Other Net assets at May 31, 2010 $ Net assets consist of: Capital paid in on shares of capital stock $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at May 31, 2010 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 4,000,000 shares, $.01 par value (2,362,682 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended May 31, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $132,054; also includes $3,329 from affiliates) $ Interest (net of non-U.S. taxes of $10) $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal 79 Custodian State and local taxes Other Net investment income Net realized gain and unrealized depreciation on investments and currency: Net realized gain (loss) on: Investments Currency transactions ) Net unrealized depreciation on: Investments ) Currency translations ) ) Net realized gain and unrealized depreciation on investments and currency ) Net decrease in net assets resulting from operations $ ) (*)Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months Year ended ended May 31, November 30, 2010* Operations: Net investment income $ $ Net realized gain (loss) on investments and currency transactions ) Net unrealized (depreciation) appreciation on investments and currency translations ) Net (decrease) increase in net assets resulting from operations ) Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) ) Total (decrease) increase in net assets ) Net assets: Beginning of period End of period (including undistributed net investment income: $914,218 and $559,176, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization Capital World Growth and Income Fund, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term growth of capital while providing current income. It invests on a global basis in a diversified portfolio consisting primarily of common stocks and other equity securities. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of May 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
